155 U.S. 488 (1894)
EAST LAKE LAND COMPANY
v.
BROWN.
No. 121.
Supreme Court of United States.
Submitted December 14, 1894.
Decided December 17, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ALABAMA.
*489 Mr. John T. Morgan for plaintiff in error.
Mr. D.P. Bestor for defendant in error.
THE CHIEF JUSTICE.
The judgment is reversed with costs, and the case remanded with a direction to remand it to the City Court of Birmingham, county of Jefferson, Alabama, on the authority of Chappell v. Waterworth, 155 U.S. 102.
Reversed and remanded.